UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


DAVID BRIAN MORGAN,

               Petitioner,

       v.                                             Civil Action No. 22-1060 (UNA)

UNITED STATES,


               Respondent.


                                   MEMORANDUM OPINION

        Petitioner, appearing pro se, is an Oklahoma state prisoner who is incarcerated in

Lexington, Oklahoma. He seeks a writ of habeas corpus under 28 U.S.C. § 2254 to challenge his

2011 conviction in the County District Court in Oklahoma City. Pet. at 1, ECF No. 1. For the

following reasons, this case will be dismissed.

        Section 2254 authorizes federal courts to “entertain an application for a writ of habeas

corpus in behalf of a person in custody pursuant to the judgment of a State court only on the ground

that he is in custody in violation of the Constitution or laws or treaties of the United States.” 28

U.S.C. § 2254. Before obtaining review, a petitioner must first exhaust his available state

remedies. See 28 U.S.C. §2254(b)(1). Thereafter, he may file an application in the district court

with jurisdiction to grant the writ, which in this case sits in Oklahoma. 1 See 28 U.S.C. § 2241(a)

(“Writs of habeas corpus may be granted by . . . the district courts and any circuit judge within

their respective jurisdictions[.]”).



1
   Cf. 28 U.S.C. § 2242(d) (conferring concurrent jurisdiction in both the sentencing court and the
district court of the district of confinement if the applicant is challenging “the judgment and
sentence of a State court of a State which contains two or more Federal judicial districts”).
                                                  1
       From all indications, Petitioner has run the habeas gamut in the Western District of

Oklahoma. See Morgan v. Bear, 652 Fed. App’x 597, 598 (10th Cir. 2016) (denying request for

certificate of appealability and recounting that in “Morgan II,” the “district court dismissed

[Petitioner’s] § 2254 claims as unauthorized second or successive claims under § 2244(b)”); see

also Morgan v. Bear, 2018 WL 2210449, at *1 (W.D. Okla. Apr. 13, 2018) (“This is the eighth

case Petitioner has filed in this Court seeking habeas relief, each challenging in one way or another

the 2011 state-court conviction and sentence of life imprisonment.”). In any event, this Court has

no jurisdiction over the matter. Consequently, this case will be dismissed by separate order.




                                                                         2022.05.06
                                                                         14:25:09 -04'00'
                                                      _______________________
                                                      TREVOR N. McFADDEN
Date: May 6, 2022                                     United States District Judge




                                                 2